--------------------------------------------------------------------------------

 Exhibit 10.21

 

AMENDMENT NO. 1

to the

PRUDENTIAL SAVINGS BANK

SEVERANCE AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the Severance Agreement between
Prudential Savings Bank, a Pennsylvania-chartered, stock-form savings bank (the
“Bank”), and Jeffrey T. Hanuscin (the “Executive”) dated May 6, 2015 (the
“Agreement”), is hereby effective as of November 13, 2015.

 

WHEREAS, the Executive is presently employed as the Vice President and
Controller of the Bank;

 

WHEREAS, effective May 6, 2015, the Executive and the Bank entered into the
Agreement which provided for, among other things, severance benefits under
certain circumstances as set forth in the Agreement;

 

WHEREAS, the Bank wishes to clarify certain provisions of the Agreement;

 

WHEREAS, the Bank and the Executive desire to amend the Agreement to reflect the
mutually agreed upon revision to the Agreement; and

 

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
set forth in the Agreement, as amended by this Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the Bank and the Executive do hereby agree to amend the Agreement as
follows:

 

1. Section 1(b) of the Agreement be and hereby is rescinded and deleted and
replaced in its entirety by the following:

 

  1(b) Base Salary. “Base Salary” shall mean the amount per calendar year that
the Bank pays Executive for his services, which amount may be adjusted from time
to      time as determined by the Board of Directors,   subject to the
provisions hereof.

 

2. All other sections and provisions in the Agreement shall continue in full
force and effect and are incorporated by reference into this Amendment.

 

[signature page follows]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the date first written above.

 

ATTEST: PRUDENTIAL SAVINGS BANK       By: /s/ Regina Wilson   By: /s/ Joseph R.
Corrato   Name: Regina Wilson Joseph R. Corrato Title: Corporate Secretary
President/Chief Executive Officer           EXECUTIVE           By: /s/ Jeffrey
T. Hanuscin     Jeffrey T. Hanuscin

 



 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

